NUMBER 13-13-00319-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE MACIAS,                                                                   Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                                      ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This cause is before the Court on appellant’s motion to supplement the appellate

record with original exhibits admitted at trial, State’s Exhibits 16, 23, 24, 25, and 26, and

Defense Exhibit 12 in Cause No. 12-CR-3963-F.

       The Court, having fully examined and considered appellant’s motion to supplement

the appellate record with original exhibits, is of the opinion that the motion should be
granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward to this Court within fifteen days from the date of this order the

original exhibits admitted at trial in Cause No. 12-CR-3963-F, State’s Exhibits 16, 23, 24,

25, and 26, and Defense Exhibit 12, all of which are CDs containing images, videos and

the recording of the 911 call.

                                                 PER CURIAM

Do not publish.
Tex R. App. P. 47.2(b).

Delivered and filed the
21st day of August, 2014.




                                            2